Citation Nr: 0944597	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to 
March 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, which, in 
part, denied the Veteran's claim of service connection for a 
chronic left knee disability.

In March 2008, the Board reopened this matter and 
subsequently remanded it for further evidentiary development.  
It now returns for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its March 2008 remand, the Board instructed the RO to 
obtain any available post-service medical records.  In April 
2004, the Veteran notified the RO that he received treatment 
from the VA medical center in St. Louis, Missouri from 2002 
through 2004.  There are some records on file from 2002.  A 
list of "all appointments" indicates that he was scheduled 
for numerous visits in 2003 and 2004.  It appears that he 
cancelled or failed to show for many, but not all, 
appointments.  On remand, another attempt should be made to 
locate the Veteran's treatment records from the VA medical 
center in St. Louis from 2002 through the present.  

Further, the Veteran submitted copies of private treatment 
records from Northland Mid America Orthopedic Center and 
DePaul Health Center relating to treatment of his left knee 
disability.  Although the Veteran did not provide signed 
forms authorizing VA to obtain these private medical records, 
the Board finds that they are relevant to the claim and would 
assist in the adjudication of this matter.  As such, the RO 
should assist the Veteran in obtaining any updated records 
from these institutions.  

Additionally, the Veteran's claim was also remanded for a VA 
examination to determine the etiology of the Veteran's left 
knee disability.  In April 2009, the RO requested that such 
an examination be scheduled.  The RO sent an April 2009 
letter informing the Veteran that the VA medical center would 
notify him of the scheduled VA examination.  Such a letter 
was sent by the VA medical center indicating that the Veteran 
was scheduled for an April 2009 examination.  However, the 
letter is dated in May 2009, after the scheduled examination.  
The Veteran failed to show for that appointment.  It was not 
until the RO issued the September 2009 supplemental statement 
of the case (SSOC) denying the Veteran's claim on the basis 
of his failure to show that the Veteran explained why he did 
not appear for his scheduled VA examination.  Given the 
uncertainty of whether the Veteran received timely notice of 
this examination, the Board finds that another VA examination 
should be scheduled to determine whether his chronic left 
knee disability was incurred or aggravated by service.    

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's medical records 
from the VA medical center in St. 
Louis, Missouri from 2002 to the 
present.  The RO should then associate 
these documents with the Veteran's 
claims file.  All efforts to obtain 
these records should be documented.

2.	Ask the Veteran to complete a release 
form authorizing VA to request his 
treatment records associated with the 
Northland Mid America Orthopedic Clinic 
and the DePaul Health Center.  These 
medical records should then be 
requested, and the RO should specify 
that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.  

3.	Once the medical records, listed above, 
have been obtained and associated with 
the claims file, or the RO has provided 
the Veteran with notice of its 
inability to obtain said medical 
records, the Veteran should be 
scheduled for a VA examination to 
determine whether the Veteran's left 
knee disability is at least as likely 
as not etiologically related to service 
or whether this disability was 
aggravated by service.  The claims 
folder and a copy of this Remand must 
be made available to, and be reviewed 
by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.	Then, the RO should review the evidence 
obtained pursuant to the above 
instructions and determine whether any 
actions are needed to comply with the 
VCAA.  The RO should then readjudicate 
the claim.  If such action does not 
resolve the claim, a SSOC should be 
issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

